DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  “first and second hollow areas 12, 14” in claim 1 should be “first and second hollow areas” and “an air purifier 1” should be “an air purifier”.   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 2 recites limitation of “means for fixing the electrodes".  This limitation  invokes 35 U.S.C. 112, sixth paragraph (see MPEP 2181). However, the instant specification disclose that means 60 for fixing the electrodes may be a publicly- known member, such as a hollow pin, a split pin, an eyelet, or a screw and a nut (paragraph [0029]), which imparts indefinite under 35 U.S.C. 112, second paragraph. Thus, appropriate clarification/correction is required.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for moving the electrode by means for moving the electrodes, does not reasonably provide enablement for the air purifier moving the electrodes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
 Clams 8 and 10 recite the limitation of “the air purifier moves at least one of the electrodes”. The instant specification discloses that air purifier 1 preferably has a means 70 for moving the first, second, and fourth electrodes or a means 75 for moving the third electrode that changes the distances between the first electrode 10, the second electrode 20, and the fourth electrode 40, and the third electrode 30,18 to be nearer or farther from each other, wherein the means 70 for moving the first, second, and fourth electrodes has a shaft that is extended or shortened by means of a solenoid (paragraph [0035]). However, the instant specification does not disclose “the air purifier moves the electrodes” as cited in claims 8 and 10. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites limitation of “means for fixing the electrodes".  This limitation  invokes 35 U.S.C. 112, sixth paragraph (see MPEP 2181). However, the instant specification disclose that means 60 for fixing the electrodes may be a publicly- known member, such as a hollow pin, a split pin, an eyelet, or a screw and a nut (paragraph [0029]), which imparts indefinite under 35 U.S.C. 112, second paragraph. Thus, appropriate clarification/correction is required. For the purpose of examination, the above limitation will be interpreted as “a structure/member for fixing the electrodes with a gap”.
Due to the dependency to the parent claim, claims 9 and 10 are rejected.
Claim 3 recites the limitation "a space" in line 2. The same limitation is cited in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. 
Claim 4 recites the limitation "data on an environment" in line 2. Claim 1 recites “environment data”. It is not clear if they are the same or different. Also, it is not clear what “a public line” is regarded. Appropriate correction/clarification is required.
Claim 5 recites the limitation "a space" in line 2 and “a sensor” in line 3. The same limitations are cited in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. 
Claim 7 recites the limitation "a voltage" in line 2. Claim 1 recites “a first voltage”, “a second voltage”, and “a third voltage”. It is not clear which “a voltage” in claim 7 is referred.  Appropriate correction/clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loreth et al (WO92/05875, cited in IDS) in view of Katano (PG-PUB US 2012/0300356) and Adachi et al (PG-PUB US 2003/0098650).
Regarding claims 1 and 2, Loreth et al disclose an ion generating device (ABSTRAECT). The apparatus comprises 
(1) a plurality of flat ring-shaped target electrodes M having openings with different diameters, wherein each electrode M is vertically spaced apart with a gap 3 and connected to a respective pole of a power source (i.e. a first metal layer/electrode…a first pattern of hollows…a first voltage…, a second metal layer/electrode … a second pattern of hollows… a second voltage…, …placed vertically above…, Figure 1, page 4);
(2) a wire/needle corona electrode K connected to a respective pole of the power source and disposed along the central axis of the target electrodes M with a distance and having a support plate 8, wherein corona discharge is generated by applying potential between the target electrodes M and the corona electrode K (i.e. an electrode/a third electrode… separate from… has a third plate…, Figure 1, pages 5, 8, & 12); and 
(3) a plurality of tubes for connecting target electrodes M with the gap 3 (i.e.. means for fixing the electrodes…, Figure 1, page 5).
The instant specification discloses that that means 60 for fixing the electrodes may be a publicly- known member (paragraphs [0029]). Loreth teaches a plurality of tubes for connecting target electrodes M with the gap 3, reading on “means for fixing the electrodes”. 
Loreth does not teach the target electrodes M positioned between a first hollow and a second hollow or having a plurality of electrode structure with a conductive plate between a first hollow and a second hollow. However, Katano discloses an ion generating device (ABSTRACT). Katano teaches that the apparatus comprises a plurality of ring-shaped electrodes 130 and a plurality of needle electrodes 120 for generating corona discharge by applying potential therebetween, wherein the ring shaped electrode 130 comprises a plurality of sub ring-shaped electrodes with a plurality of annular spaces therebwteen (i.e. electrodes between hollows, Figures 1-6, paragraphs [0042] - [0043] & [0055] – [0059]). Katano further indicates that such configuration can generate a large volume of ions and improve treatment efficiency with low noise (paragraphs [0018]  - [0020]). Therefore, it would be obvious for one having ordinary skill in the art to utilize an electrode structure having a plurality of ring-shaped electrodes between a plurality of annular spaces/hollows as suggested by Katano in order to generate a large volume of ions and improve treatment efficiency with low noise within the device of Loreth.
Loreth/Katano does not teach a sensor for measuring environmental data or a controller controlling the operation of the device based on the measurement from the sensor. However, Adachi et al disclose an ion generating device (ABSTRACT). Adachi teaches that the ion generating device comprises an ion generating electrode 7 made of metal and a control circuit 214 connected sensors 210/211/212/213 for detecting environmental status information (Figures 2 & 22,paragraphs [0060] & [0104]). Adachi further indicates that incorporating a controller with sensors for measuring environmental status information can achieve desired state of ion generation (paragraph [0103]). Therefore, it would be obvious for one having ordinary skill in the art to incorporate a controller with sensors as suggested for measuring environmental status information by Adachi in order to achieve desired state of ion generation within the device of Loreth/Katano. 
Regarding claim 3, Adachi teaches an odor sensor for measuring environmental status information (paragraph [0104]).
Regarding claim 4, Adachi teaches that he apparatus is connected to an external power through lines and incorporating a controller with sensors for measuring environmental status information can achieve desired state of ion generation (paragraphs [0062] & [0103]).
Regarding claim 5, Adachi teaches that the control unit transmits signal through various component (paragraphs [0091] & [0102]).
Regarding claim 6, Adachi teaches a timer (paragraph [0102]).
Regarding claim 7, Adachi teaches that the controller 214 controls a voltage (paragraph [0105]).
Regarding claim 8, Adachi teaches a moving mechanism for moving the electrodes (paragraph [0088]).
Regarding claim 9, Loreth teaches a plurality of target electrodes M  a plurality of tubes for connecting target electrodes M with the gap 3, and corona discharge generated by applying potential (Figure 1, pages 4-5 & 12) while Katano teaches that a plurality of ring-shaped electrodes 130 comprises a plurality of sub ring-shaped electrodes with a plurality of annular spaces therebwteen (i.e. electrodes between hollows, Figures 1-6, paragraphs [0042] - [0043] & [0055] – [0059]).
Regarding claim 10, Adachi teaches a moving mechanism for moving the electrodes (paragraph [0088]).
Regarding claim 13, Loreth teaches a plurality of units (Figure 5-7, page 14). Katano teaches a plurality of units (Figure 7-10, paragraphs [0060] – [0064]) .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Loreth et al (WO92/05875, cited in IDS), (PG-PUB US 2012/0300356), and Adachi et al (PG-PUB US 2003/0098650) as applied to claim 1 above, and further in view of Leung et al (PB-PUB US 2017/0196333)..
Regarding claim 11, Loreth/Katano/Adachi does not teach an alarm. However, Leung et al disclose an ion generating device (ABSTRACT & paragraph [0022]). Leung teaches that the apparatus comprises a control circuit 29 incorporated with an audio/alarm to inform the user about the operating status of the apparatus (paragraph [0031]). Therefore, it would be obvious for one having ordinary skill in the art to incorporate an audio/alarm with the controller as suggested by Leung in order to inform the user about the operating status within the device of Loreth/Katano/Adachi.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Loreth et al (WO92/05875, cited in IDS), (PG-PUB US 2012/0300356), and Adachi et al (PG-PUB US 2003/0098650) as applied to claim 1 above, and further in view of Davis et al (PB-PUB US 2006/0261179)..
Regarding claim 12, Loreth/Katano/Adachi does not teach an aromatic substance. However, Davis et al disclose an ion generating device (ABSTRACT & paragraph [0039]). Davis teaches that the apparatus comprises a reservoir for holding aromatic oil for delivering the aromatic droplets to the surrounding (Figures, 1, 3-9, paragraph [0039]). Therefore, it would be obvious for one having ordinary skill in the art to include a reservoir holding aromatic oil as suggested by Davis in order to deliver aromatic droplets to the surrounding, hence supplying pleasant smell around the device of Loreth/Katano/Adachi.
Conclusion
Claims 1-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795